—Order, Supreme Court, New York County (Herman Cahn, J.), entered March 15, 1994, which, in a proceeding by petitioner tenant shareholder to compel respondent cooperative to permit her to inspect corporate books and records, insofar as appealed from, denied petitioner’s request for attorneys’ fees, unanimously affirmed, without costs.
Petitioner’s application to inspect respondent’s books and records was granted on the basis of her right thereto under the common law and Business Corporation Law § 624, no finding having been made that such a right also existed under the proprietary lease. Absent a finding of a lease violation by respondent, petitioner has no right to attorneys’ fees under Real Property Law § 234. Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.